DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
1.       The drawings filed on 11/13/2019 are acceptable subject to correction of the informalities indicated below.
The drawings are objected to because the Drawings failed to disclose the reference character “456” as disclose in the specification.  New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepare new drawings. In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.

Allowable Subject Matter
2.         Claims 1-12 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the refrigerator comprising: the first storage compartment comprising a first storage space defined therein; the fixed shelf that is detachably disposed in the first storage space; and the movable shelf assembly disposed in the first storage space, wherein the movable shelf assembly is extendable outward of the first storage space, wherein the movable shelf assembly includes: the movable shelf movably disposed in the first storage space; the plurality of links, one end of each of the links being pivotally coupled to each of both sides of the movable shelf; and a driver coupled to the other end of each of the links such that each of the links pivots, wherein the driver is configured to simultaneously guide each of the links forwardly and outwardly of the first storage space and pivot each of the links, wherein the plurality of links includes at least two links configured to allow the movable shelf to pivot while a horizonal orientation of the movable shelf is maintained, wherein a bent portion for preventing interference when the movable shelf moves is formed in at least one of the two links of instant independent claim 1.
The following references (US 2926507 A) to INGOLIA ANTHONY J, (US 20140125212 A1) to CHOO; Ayoung et al., (US 20150054395 A1) to ARSLANKIRAY; Ziya et al., (US 20140239789 A1) to Rehage; Daniel et al., (US 7232196 B2) to Kwon; Yong-Choi et al., (US 3195969 A) to WALLEN LAWRENCE K, (US 7621605 B2) to Bond; Steve et al., (US 20080129168 A1) to Banta; Mark A. et al., (US 20090193836 A1) to ERTZ; LAWRENCE J. et al., (US 3195970 A) to CHUBOFF DAVID P, (US 2975012 A) to THULL WESLEY F, and (US 2843441 A) to JEWELL WILLIAM R; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1. Therefore, the independent claim and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

05/03/2022